DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jun 23, 2021 in response to the Non-Final Office Action mailed on Apr 26, 2021, regarding application number 16/265,638. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Jun 23, 2021 has been entered. Applicant’s Remarks filed on Jun 23, 2021 have been considered as follows.
	Based on Applicant’s Response, some of the 112(b) rejections have been withdrawn. 
Based on the Amendments to the Claims, and Page(s) 6-9 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Interpretation 
Regarding the detection of the analyte in Claim(s) 11-20, the examiner is interpreting the detection of the amplification particle as describing detection of the analyte as the amplification particle and the analyte are bound together. This is supported by Applicant’s arguments in the Response dated Jun 23, 2021 (see Applicant’s Response: Page 6). 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 11 and 20, it is unclear if there is a required order of the binding entities. The claim states that the functionalization particle binds to the analyte via a first binding entity (see Claim 11, line 8-9) and then recites that the analyte (already bound to the functionalization via the first binding entity) also binds to a second binding entity that can bind to the waveguide (see Claim 11, line 14). As such, for the purpose of efficient and compact prosecution, the examiner asks: is Applicant intending to describe a specific order for the binding, where a first binding process occurs between the functionalization particle and the is Applicant simply intending to describe that the analyte can bind to both the first and second binding entities and that the order is irrelevant? As best understood, it should be the latter and will be treated as such for the purposes of examination. 

	Claim(s) 12-19 are rejected by virtue of dependency on Claim 11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 2013/0295688, already of record) in view of Heideman et al (US 2009/0226127).

Regarding Claim 1, Bailey teaches a system for performing refractometry (see Bailey: Abstract; “systems of several embodiments are based on refractive index-based sensing schemes”, [0090]), comprising: 
a laser configured to output a plurality of optical pulses, each optical pulse having a corresponding selected wavelength and input amplitude (see Bailey: “light source 102 outputs a range of wavelengths… light source 102 may be a relatively narrow-band light source that outputs light having a narrow bandwidth wherein the wavelength of the light source is swept over a region many times the bandwidth of the light source. This light source 102 may, for example, be a laser. This laser may be a tunable laser such that the wavelength of the laser output is varied”, [0095]; see annotated figure 2 below);
a detector configured to detect and measure an output signal, the output signal comprising an output amplitude at each of the selected wavelengths (see Bailey: “light source 102 provides light to the optical sensor 104”, [0096]; see annotated figure 2 below); 
a primary waveguide, disposed on a substrate, the primary waveguide having an injection end optically coupled to the laser and an output end optically coupled to the detector (see Bailey: “input/output waveguide 202 having an input 204 and an output 206”, [0101]; see annotated figure 2 below), the primary waveguide having an interior surface configured to exhibit total internal reflection for each of the optical pulses (see Bailey: “As is well known, light propagates within waveguides via total internal reflection”, [0109]) and an exterior surface (the examiner notes that the waveguide would necessarily have an exterior surface); 
a secondary waveguide disposed on the substrate, the secondary waveguide comprising an interior, closed-loop optical path (see Bailey: “ring resonator 208 

    PNG
    media_image1.png
    263
    568
    media_image1.png
    Greyscale
and a solution comprising a carrier fluid (see Bailey: “a solution 108 such as an analyte solution is flowed past the optical sensor 104”, [0100]; “analyte solution 
Bailey teaches a relationship for using the structure and waveguide at various wavelengths (see Bailey: [0103]).
Bailey does explicitly teach using the system at a wavelength of 400-800 nm. 
However, Heideman teaches the analogous art of a system and method for optically detecting the presence of an analyte in solution using waveguides (see Heideman: Abstract). Heideman teaches that waveguides can be comprised of silicon and further teaches that the wavelength of the source of light used for the system and method can vary, said wavelength being interchangeable as desired by the user and including common wavelengths such as 633, 670, 780 nm (see Heideman: “waveguides that are characterized by an inner core of silicon dioxide and an outer core of silicon nitride”, [0046]; [0065]; [0072]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of Bailey to be performed at wavelength values between 400-

Regarding Claim 2, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the analyte is a bacterial antigen, a viral antigen, or a protein (see Bailey: “in one embodiment an antibody that specifically binds to an antigen can be the analyte of interest and the antigen can be the capture probe, whereas in another embodiment the antibody can be the capture probe and the antigen can be the analyte of interest”, [0161]).

Regarding Claim 3, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the secondary particle comprises a metal (see Bailey: “In several embodiments, a particle comprises a metal particle, such as an Au, Ag, Pd, Pt, Cu, Ni, Co, Fe (e.g. iron sulfide), Mn, Ru, Rh, Os, or Ir particle”, [0222]). 

Regarding Claim 4, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the secondary particle comprises silver or gold (see Bailey: “In several embodiments, a particle comprises a metal particle, such as an Au, Ag, Pd, Pt, Cu, Ni, Co, Fe (e.g. iron sulfide), Mn, Ru, Rh, Os, or Ir particle”, [0222]).

Regarding Claim 5, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the secondary particle comprises a silicate (see Bailey: “a particle can comprise crystalline, polycrystalline, polymer, glass, biopolymer, or a composite of these materials”, [0213]). 



Regarding Claim 7, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the first and second binding entity are the same (see Bailey: “a particle can be associated with a molecule that has affinity for the analyte of interest in the same way that capture probes described above can bind to an analyte of interest”, [0212]; the examiner notes that Bailey is describing capture probes and particle-molecule complexes where the capture probe and the molecule are the same entity). 

Regarding Claim 8, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the primary and secondary waveguides each have an interior surface and an exterior surface, and wherein the interior surfaces each exhibit total internal reflection at the selected wavelengths (see Claim 1). 

Regarding Claim 9, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the minimum distance between the primary and secondary waveguides is selected to maximize optical coupling between the first and second waveguides (see Bailey: 

If modified Bailey alone is deemed incapable of describing that the distance is selected to maximize the optical coupling, then an alternative rejection applies as follows.
Modified Bailey teaches that the ring resonator (i.e. closed loop waveguide) and the linear waveguide (i.e. first waveguide) are separated by a distance (see Bailey: [0210]).
Modified Bailey does not explicitly teach “wherein the minimum distance between the primary and secondary waveguides is selected to maximize optical coupling between the first and second waveguides”. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have modified the distance of the waveguides to provide an optical coupling of said waveguides, including such that the optical coupling would be maximized, as this would have produced an expected result easily envisioned by one of skill in the art (i.e. modifying the distance to affect the optical coupling). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distance between the closed loop and linear waveguide of modified Bailey to be separated by any distance, including at a distance that maximizes the optical coupling, as this would have produced an expected result easily envisioned by one of skill in the art (i.e. modifying the distance to affect the optical coupling).

	Regarding Claim 10, modified Bailey teaches all the limitations as applied to Claim 1. Bailey teaches the particle, carrier fluid and analyte being different (see Claim 1; as they are dictinct, the examiner notes they have different indices of refraction). Bailey further teaches that the purpose of the additional particles is to increase the measured refractive index by more than the analyte could alone (see Bailey: “The presence of the refractive index tag further increases 
	Modified Bailey does not explicitly teach “wherein the secondary particle is selected to have an index of refraction differing from both the carrier fluid and the analyte by more than 0.1”.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have chosen particles that would have shifted the response of the detector in the desired direction to obtain a distinct result by increasing the measured refractive index when compared to the analyte alone, including by choosing a particle that differed from the analyte by more than 0.1 units. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Bailey to have chosen particles that would have shifted the response of the detector in the desired direction to obtain a distinct result by increasing the measured refractive index when compared to the analyte alone as described by Bailey, including by choosing a particle that differed from the analyte by more than 0.1 units.

	Regarding Claim 11, Bailey teaches a method of detecting an analyte using an optical ring resonator comprising a primary waveguide and a secondary waveguide, the secondary waveguide comprising a closed- loop optical path disposed adjacent to the primary waveguide (see Bailey: [0095]-[0096]; [0100]-[0101]; [0107]; [0159]; [0212]), the method comprising: 
functionalizing an amplification particle by causing a first binding entity to bind to the amplification particle, the first binding entity selected to bind to both the amplification particle and the analyte (see Bailey: “a particle can be associated with a molecule that has affinity for the analyte of interest… the analyte of interest and molecule associated with a particle can represent a binding pair, which can include but is not limited to antibody/antigen (nucleic acid or 
exposing the functionalized amplification particle to a carrier fluid containing, or suspected of containing, the analyte, such that the analyte, if present, binds to the functionalized amplification particle (see Bailey: “the analyte of interest and molecule associated with a particle can represent a binding pair, which can include but is not limited to antibody/antigen (nucleic acid or polypeptide), receptor/ligand, polypeptide/nucleic acid, nucleic acid/nucleic acid, enzyme/substrate, carbohydrate/lectin, or polypeptide/polypeptide”, [0212]); 
functionalizing an exterior surface of the secondary waveguide by causing a second binding entity to bind to the waveguide, the second binding entity selected to bind to both the waveguide and the analyte (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a "capture probe" is any molecule that can be used to bind to an analyte of interest”, [0159]; the examiner notes that Bailey describes the surface being having capture probes (i.e. binding entities) , which would necessarily need to be attached/functionalized as claimed); 
exposing the functionalized waveguide to the carrier fluid containing, or suspected of containing, the analyte, such that the analyte, if present, binds to the second binding entity (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a "capture probe" is any molecule that can be used to bind to an analyte of interest”, [0159]); 
and performing refractometry, using the primary and secondary waveguides, to detect the analyte (see Bailey: Abstract; “systems of several embodiments are based on refractive index-based sensing schemes”, [0090]). 
injecting a series of laser optical pulses into a first end of the primary waveguide, each optical pulse having a corresponding selected wavelength and amplitude (see Bailey: “light source 102 may be a relatively narrow-band light source that outputs light having a narrow bandwidth wherein the wavelength of the light source is swept over a region many times the bandwidth of the light source. This light source 102 may, for example, be a laser. This laser may be a tunable laser such that the wavelength of the laser output is varied…  light source outputs light having a wavelength for which the waveguide structure is sufficiently optically transmissive”, [0095]; the examiner notes that Bailey describes a laser light source that can be manipulated to emit a desired light); 
Bailey teaches a relationship for using the structure and waveguide at various wavelengths (see Bailey: [0103]).
Bailey does explicitly teach using the system with a series of optical pulses, each optical pulse having a corresponding amplitude and a corresponding selected wavelength between 400-800 nm. 
However, Heideman teaches the analogous art of a system and method for optically detecting the presence of an analyte in solution using waveguides (see Heideman: Abstract). Heideman teaches that waveguides can be comprised of silicon and further teaches that the wavelength of the source of light used for the system and method can vary, said wavelength being interchangeable as desired by the user and including common wavelengths such as 633, 670, 780 nm (see Heideman: “waveguides that are characterized by an inner core of silicon dioxide and an outer core of silicon nitride”, [0046]; [0065]; [0072]). The examiner notes that use 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of Bailey to be performed at wavelength values between 400-800 nm, such as 633, 670 or 780 nm, as described by Heideman, because Heideman teaches that the wavelength of the source of light used for the system and method can be varied to include common wavelengths such as 633, 670, 780 and 850 nm (see Heideman: [0046]; [0065]; [0072]). 

Regarding Claim 12, modified Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein performing refractometry to detect the analyte further comprises: 
measuring at a detector optically coupled to a second end of the primary waveguide, the output amplitude of each of the pulses to determine a transmission value at each of the selected wavelengths (see Bailey: “optical sensor 104 comprises a transducer that alters the optical input based on the presence and/or concentration of the analyte to be detected… optical detector 106 detects the optical output of the sensor 104. In various embodiments, the optical detector 106 comprises a transducer that converts an optical input into an electrical output. This electrical output may be processed by processing electronics to analyze the output of the sensor 104”, [0097]-[0098]); 
and comparing the transmission values at each of the selected wavelengths to corresponding transmission values obtained prior to exposing the functionalized waveguide to the carrier fluid (see Bailey: “detector 106 detects modulation in an optical signal from the optical sensor 104 when an analyte of interest is detected”, [0100]; the examiner notes that modulation, as described by Bailey, is interpreted as a measurement of the change in response to an attached analyte). 

Regarding Claim 13, modified Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein the analyte is a bacterial antigen, a viral antigen, or a protein (see Bailey: “in one embodiment an antibody that specifically binds to an antigen can be the analyte of interest and the antigen can be the capture probe, whereas in another embodiment the antibody can be the capture probe and the antigen can be the analyte of interest”, [0161]).

Regarding Claim 14, modified Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein the secondary particle comprises a metal (see Bailey: “In several embodiments, a particle comprises a metal particle, such as an Au, Ag, Pd, Pt, Cu, Ni, Co, Fe (e.g. iron sulfide), Mn, Ru, Rh, Os, or Ir particle”, [0222]). 

Regarding Claim 15, modified Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein the secondary particle comprises silver or gold (see Bailey: “In several embodiments, a particle comprises a metal particle, such as an Au, Ag, Pd, Pt, Cu, Ni, Co, Fe (e.g. iron sulfide), Mn, Ru, Rh, Os, or Ir particle”, [0222]).

Regarding Claim 16, modified Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein the secondary particle comprises a silicate (see Bailey: “a particle can comprise crystalline, polycrystalline, polymer, glass, biopolymer, or a composite of these materials”, [0213]). 

Regarding Claim 17, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the first and second binding entities are different from one another (see Bailey: “binding events detectable in real-time include a "primary" binding event between an analyte of interest (with or without a pre-bound particle) and a capture probe (see Bailey: 

Regarding Claim 18, modified Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the primary and secondary waveguides each have an interior surface and an exterior surface, and wherein the interior surfaces each exhibit total internal reflection at the selected wavelengths (see Claim 1). 

Regarding Claim 19, modified Bailey teaches all the limitations as applied to Claim 1. Bailey teaches the particle, carrier fluid and analyte being different (see Claim 1; as they are dictinct, the examiner notes they have different indices of refraction). Bailey further teaches that the purpose of the additional particles is to increase the measured refractive index by more than the analyte could alone (see Bailey: “The presence of the refractive index tag further increases the refractive index of the ring resonator beyond that induced by the presence of the analyte alone… the bead or other object is in proximity to the optical sensor will shift the resonance wavelength as a result of the refractive index of the bead or other object”, [0331]-[0332]).
	Bailey does not explicitly teach “further comprising electing the amplification particle to have an index of refraction differing from both the carrier fluid and analyte by more than 0.1”.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have chosen particles that would have shifted the response of the detector in the desired direction to obtain a distinct result by increasing the measured refractive 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of Bailey to have chosen particles that would have shifted the response of the detector in the desired direction to obtain a distinct result by increasing the measured refractive index when compared to the analyte alone as described by Bailey, including by choosing a particle that differed from the analyte by more than 0.1 units.

Regarding Claim 20, Bailey teaches a method of detecting an analyte using a photonic resonator structure to perform refractometry (see Bailey: [0095]-[0096]; [0100]-[0101]; [0107]; [0159]; [0212]; the waveguide system of Bailey is interpreted to be a photonic resonator), the method comprising: 
functionalizing an amplification particle by causing a first binding entity to bind to the amplification particle, the first binding entity selected to bind to both the amplification particle and the analyte (see Bailey: “a particle can be associated with a molecule that has affinity for the analyte of interest… the analyte of interest and molecule associated with a particle can represent a binding pair, which can include but is not limited to antibody/antigen (nucleic acid or polypeptide), receptor/ligand, polypeptide/nucleic acid, nucleic acid/nucleic acid, enzyme/substrate, carbohydrate/lectin, or polypeptide/polypeptide”, [0212]; the examiner notes that Bailey describes the complex, which would necessarily need to be attached/functionalized as claimed); 
exposing the functionalized amplification particle to a carrier fluid containing, or suspected of containing, the analyte, such that the analyte, if present, binds to the functionalized amplification particle (see Bailey: “the analyte of interest and molecule associated with a particle can represent a binding pair, which can 
functionalizing an exterior surface of the photonic resonator by causing a second binding entity to bind to the photonic resonator structure, the second binding entity selected to bind to both the photonic resonator structure and the analyte (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a "capture probe" is any molecule that can be used to bind to an analyte of interest”, [0159]; the examiner notes that Bailey describes the surface being having capture probes (i.e. binding entities) , which would necessarily need to be attached/functionalized as claimed); 
exposing the functionalized the photonic resonator structure to the carrier fluid containing, or suspected of containing, the analyte, such that the analyte, if present, binds to the second binding entity (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a "capture probe" is any molecule that can be used to bind to an analyte of interest”, [0159]); 
and performing refractometry, using the photonic resonator structure, to detect the analyte (see Bailey: Abstract; “systems of several embodiments are based on refractive index-based sensing schemes”, [0090]). 
injecting a series of laser optical pulses into a first end of the primary waveguide, each optical pulse having a corresponding selected wavelength and amplitude (see Bailey: “light source 102 may be a relatively narrow-band light source that outputs light having a narrow bandwidth wherein the wavelength of the light source is swept over a region many times the bandwidth of the light source. This 
Bailey teaches a relationship for using the structure and waveguide at various wavelengths (see Bailey: [0103]).
Bailey does explicitly teach using the system with a series of optical pulses, each optical pulse having a corresponding amplitude and a corresponding selected wavelength between 400-800 nm. 
However, Heideman teaches the analogous art of a system and method for optically detecting the presence of an analyte in solution using waveguides (see Heideman: Abstract). Heideman teaches that waveguides can be comprised of silicon and further teaches that the wavelength of the source of light used for the system and method can vary, said wavelength being interchangeable as desired by the user and including common wavelengths such as 633, 670, 780 nm (see Heideman: “waveguides that are characterized by an inner core of silicon dioxide and an outer core of silicon nitride”, [0046]; [0065]; [0072]). The examiner notes that use of a source of light with a selected wavelength would inherently have a corresponding amplitude. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of Bailey to be performed at wavelength values between 400-800 nm, such as 633, 670 or 780 nm, as described by Heideman, because Heideman teaches that the wavelength of the source of light used for the system and method can be varied to include common wavelengths such as 633, 670, 780 and 850 nm (see Heideman: [0046]; [0065]; [0072]). 


Response to Arguments
Applicant's Arguments, filed on Jun 23, 2021, towards the previous prior art rejections on Page(s) 6-9 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 6-7 of their Remarks, that the examiner has not described how the 112(b) rejections apply to the current language. 
The examiner respectfully disagrees. 
First, the examiner respectfully notes that there has been no indication of the functional language being afforded zero patentable weight and/or being used accord no weight to arguments as described by Applicant (see Page 6). Further, the examiner notes that reliance on a hypothetical scenario (see Applicant’s Response: Page 6, “the Office would surely rely on…”, emphasis added) as a response to a rejection does not properly address the rejection at hand. Thus, the argument based on a hypothetical scenario fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and/or overcomes the 112(b) rejections.
Regarding the 112(b) rejection concerning the binding of the analyte, the examiner notes that Applicant is indeed correct in that there is no requirement for an explicit order of steps (see Applicant’s Response: page 7). However, the examiner respectfully notes that at no point has the Office required that Applicant set forth such an order. The 112(b) rejections aim to provide clarification on the record as to what is intended to be claimed. As written, the examiner is unclear whether Applicant intends to recite an order and is asking Applicant to provide clarity on the requirements of the claim to promote compact prosecution. In response to the rejection, 

Applicant argues, on Page(s) 8 of their Remarks, that the disclosure of Bailey does not render the claim obvious because one of skill in the art would readily appreciate that the silicon waveguides of Bailey are not usable in a 400-800 nm range.  
The examiner respectfully disagrees. 
Regarding the disclosure of Bailey, the examiner notes that the silicon waveguide of Bailey comprises a silicon dioxide layer thereon. Silicon dioxide is known to have a lower absorption coefficient than pure silicon providing said material with a refractive index of ~1.4 and a transparent range of 160 nm to 3000 nm) (see Filmetrics: entirety). As such, one of skill in the art would see the disclosure of Bailey and understand that the use of a silicon dioxide layer thereon provides for the use of a range of wavelengths between 160 nm and 3000 nm. Further, the examiner notes that Applicant themselves identifies the use of silicon materials as long as the material is “suitable for supporting the waveguides and transparent at the wavelengths of interest” (see Specification as filed: [0036]).  


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Filmetrics (Refractive Index of SiO2, Fused Silica, Silica, Silicon Dioxide, Thermal Oxide, ThermalOxide, Filmetrics, Dec 17, 2014).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798